Case 2:19-mj-00083 Document1 Filed 07/18/19 Page 1 of 17 PagelD #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
VS.
ANTHONY RATTINI (1),
JAMES BARCLAY (2),
DEVONNA MILLER-WEST (3),

SAMUEL R. BALLENGEE (4), and
MIAML-LUKEN, INC. (5),

Defendants.

 

 

THE GRAND JURY CHARGES:

At all times relevant to this Indictment:

 

CASE NO. Hl OCR 08
JUDGE DI OTT

INDICTMENT

21 U.S.C. § 846

Introduction

1. MIAMI-LUKEN was incorporated as a “for profit” organization in Montgomery
P g & ¥

County, Ohio. MIAMI-LUKEN was a distributor of pharmaceuticals, including controlled

substances. At all times relevant to this Indictment, MIAMI-LUKEN generated more than

$173,000,000 in consolidated sales per year. Over 70% of MIAMI-LUKEN’s profits came from

their wholesale distribution. MIAMI-LUKEN supplied pharmaceuticals to over 200 pharmacies

located within Ohio, West Virginia, Kentucky, Indiana, and Tennessee.

2. MIAMI-LUKEN was registered with the DEA as a wholesale distributor, which

permitted it to order and to distribute to pharmacies Schedule JI, IU, [V and V controlled substances

for legitimate medical purposes within the scope of professional practice.

 
Case 2:19-mj-00083 Document 1 Filed 07/18/19 Page 2 of 17 PagelD #: 2

3. Beginning on or around J amviary 1, 2008, to at least December 7, 2015, ANTHONY
RATTINI was the President of MIAMI-LUKEN located in Springboro, Ohio and, as the
President, was responsible for supervising MIAMI-LUKEN’s compliance with federal and state
drug laws. |

4. Beginning on or around January 1, 2008, to on or about April, 2015, JAMES
BARCLAY was the Compliance Officer of MIAMI-LUKEN. As Compliance Officer,
BARCLAY was responsible for supervising MIAMI-LUKEN ’s compliance with federal and
state drug laws.

5. DEVONNA MILLER-WEST, a pharmacist licensed in the State of West
Virginia, owned and operated WESTSIDE PHARMACY located in Oceana, West. Virginia.
MILLER-WEST’s pharmacy purchased controlled substances from MIAMI-LOUKEN.

6. SAMUEL R. BALLENGEE, a/k/a “Randy Ballengee,” a pharmacist licensed in
the State of West Virginia, owned and operated TUG VALLEY PHARMACY, in Wuliamson,
West Virginia) BALLENGEE’s pharmacy purchased controlled substances from MIAMI-

LUKEN.
The Controlled Substances Act

7. The Controlled Substances Act (CSA) governs the manufacture, distribution, and
dispensation of controlled substances in the United States. The term “controlled substance” means
a drug or other substance, or immediate precursor, included in Schedule I, TI, IT, PV, and V, as
designated by 21 U.S.C. § 802(6) and the Code of Federal Regulations. With limited exceptions
for medical professionals, the CSA makes it “unlawful for any person knowingly or intentionally”

to “distribute or dispense a controlled substance” or conspire to do so.

 
Case 2:19-mj-00083 Document1 Filed 07/18/19 Page 3 of 17 PagelD #: 3

8. To distribute controlled substances, a company such as MIAMI-LUKEN, must
register with the DEA and comply with the laws and regulations imposed by the CSA. A company
registered with the DEA to distribute controlled substances is required to maintain “effective
control[s] against diversion of particular controlled substances into other than legitimate medical,

scientific, and industrial channels.” 21 U.S.C. § 823(b)(1). A registered distributor is also required

io report suspicious orders to the DEA, which are defined by regulation as “orders of unusual size,

orders deviating substantially from a normal pattern, and orders of unusual frequency.” 21 C.F.R.
§ 1301.74(b).

9. The DEA is responsible for enforcing the CSA and its implementing regulations by
conducting audits and inspections, reviewing sales data and suspicious order reports, and issuing
guidance to registrants as necessary. In 2006, and again in 2007, the DEA issued two letters to all
registered distributors outlining the specific obligations of distributors. Specifically, the 2006 letter
articulated “ijn addition to reporting all suspicious orders, a distributor has the statutory
responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted
into other than legitimate medical, scientific and industrial channels.” Rannazzisi letter (2006).
Further, the 2007 letter articulated a distributor’s obligation to “conduct an independent analysis
of suspicious orders prior to completing a sale to determine whether the controlled substances are
likely to be diverted from legitimate channels.” Rannazzisi letter (2007). The letter further
explained that “[rleporting an order as suspicious wfould] not absolve the registrant of
responsibility if the registrant knew, or should have known, that the controlled substances were
being diverted.” Rannazzisi letter (2007).

10. Under 21 CLF.R. § 1304.33, DEA registrants, such as MIAMI-LUKEN, must
submit information about all transactions in which a Schedule If or Schedule IN-N (narcotic)

controlled substance is acquired or distributed (Le., from a supplier to a pharmacy). This

 

 
Case 2:19-mj-00083 Document1 Filed 07/18/19 Page 4 of 17 PagelD #: 4

information is transmitted to DEA’s Automation of Reporis and Consolidated Ordering System
(“ARCOS”) Unit on a quarterly basis and maintained ina DEA database.

11. The term “dispense” means to deliver a controlled substance to an ultimate user or
research subject by, or pursuant to the lawful order of, a practitioner; it includes the prescribing of
controlled substances. The term “distribute” means to deliver (other than by administering or
dispensing) a controlled substance.

12. Medical professionals, including doctors and pharmacists, who want. to distribute
or dispense controlled substances in the course of professional practice, are required to register
with the Attorney General of the United States (Attorney General) before they are legally
authorized to do so. Such medical professionals are assigned a registration number by the DEA. —

13. Medical professionals registered with the Attorney General are authorized under
the CSA to write prescriptions for, or to otherwise dispense,. Schedule II, TI, [V, and V controlled
substances, as longas they comply with the requirements of their registration. 21 U.S.C. § 822(b).

14. For doctors, compliance with the terms of their registration means that they can not
issue. a prescription unless it is “issued for a legitimate medical purpose by an individual
practitioner acting in the usual course of his professional practice.” 21 C.F.R. § 1306.04(a), A
doctor violates the CSA and Code of Féderal Regulations if he or she issues an order for a
controlled substance outside the usual course of professional medical practice and not for a
legitimate medical purpose. Such an order is “not a prescription within the meaning and intent of
the CSA,” and such knowing and intentional violations subjects the doctor to criminal liability
under Section 841 of Title 21, United States Code. 21 CLE.R. § 1306.04(a).

15. Under 21 C.F.R. § 1306.04(a), while a prescribing practitioner is responsible for

the proper prescribing and dispensing of controlled substances, a corresponding liability rests upon

 
Case 2:19-mj-00083 Document1 Filed 07/18/19 Page 5 of 17 PagelD #: 5

the pharmacist who fills a prescription. That is, a pharmacist may not fill a prescription issued
outside the scope of professional practice and not for a legitimate medical purpose.

16. Ina Federal Register Notice dated April 27, 2001. (Vol. 66, Number 82) and entitled
“Dispensing and Purchasing Controlled Substance over the Internet,” the DEA set forth the
accepted criteria for establishment ofa legitimate physician-patient relationship in the prescribing
context, based upon that used by state authorities with the endorsement of medical societies. The
notice provided that the following four conditions must be met: (1) the patient comes to the
physician with a medical complaint; (2) a medical history is taken; (3) the physician performs a —
physical examination; and (4) there is a logical nexus between the drug prescribed, dispensed, or
administered, the medical complaint, the medical history, and the physical examination.
Prescriptions not issued for a legitimate medical purpose by a practitioner acting in the usual course
of professional practice, if knowingly and intentionally made, may form the basis for criminal
liability under Title 21, United States Code, Section 841 (a)(a).

17. The CSA’s scheduling of controlled substances is based on the controlled
substances’ potential for abuse, among other considerations. There are five Schedules of controlled
substances: Schedules I, HW, HI, [V and V. The term “Schedule 1” means the drug or other
substance has a high potential for abuse. The drug has a currently accepted medical use with severe
restrictions, and the abuse of the drug or other substance may lead to severe psychological or
physical dependence. The term “Schedule HI” means the drug or other substance has a potential
for abuse and could lead to moderate or low physical and psychological dependence. The term
“Schedule [V” means the drug or other substance has a low potential for abuse and low risk of
dependence. The term “Schedule V” means the drug or other substance has a low potential for

abuse.

 
Case 2:19-mj-00083 Document1 Filed 07/18/19 Page 6 of 17 PagelD #: 6

18. Pursuant to the CSA and its implementing regulations, oxycodone is classified as a
Schedule II narcotic controlled substance based on its high potential for abuse and potential for
severe psychological and physical dependence. Oxycodone is sold under a variety of brand names,
including OxyContin and Percocet, as well as generic forms. Oxycodone is one of the strongest
prescription painkilling substances approved for use in the United States, and itis highly addictive.
When abused, oxycodone can be taken orally (in pill form), chewed, or crushed and snorted.
Oxycodone causes euphoria and a high that persons with a dependency seek, despite not having a

medical need for the drug.

19, Oxycodone, including OxyContin and Percocet, is typically sold on the street in
Ohio for up to $1 per milligram. Percocet is manufactured in strengths containing 5 mg, 7.5 mg,

or 10 mg of oxycodone per Percocet tablet.

20. Pursuant to the CSA and its implementing regulations, hydrocodone is classified as
a Schedule II drug, effective October 6, 2014. Prior to its classification as a Schedule II drug,
hydrocodone was a Schedule HI drug. Hydrocodone was changed to a Schedule II narcotic
controlled substance based on its potential for abuse and physical and psychological dependence.
Hydrocodone is sold generically or under a variety of brand names, including Vicodin, and comes
in varying strengths. Hydrocodone can be used to treat pain symptoms under the careful
supervision of a physician, but is highly addictive. Hydrocodone causes euphoria and a high that
persons with a dependency seek, despite not have a medical need for the drug.

COUNT 1
(Conspiracy to Distribute and Dispense a Controlled Substance)

21. Paragraphs 1 through 20 of the Indictment are realleged and incorporated by

reference as though fully set forth herein.

 
Case 2:19-mj-00083 Document 1 Filed 07/18/19 Page 7 of 17 PagelD #: 7

22, From on or about January 1, 2008 through on or about December 7, 2015, in the
Southern District of Ohio, and elsewhere, defendants ANTHONY RATTINI, JAMES
BARCLAY, DEVONNA MILLER-WEST, SAMUEL R. BALLENGEE, MIAMI-LUKEN
and unnamed co-conspirators, did knowingly and willfully combine, conspire, confederate and
agree with others, both known and unknown to the Grand Tury, to violate 21 U.S.C. § 841 (a), that
is, to knowingly and intentionally distribute and dispense a mixture and substance containing a
detectable amount of oxycodone and hydrocodone, Schedule If and II controlled substances,

outside the scope of professional practice and not for a legitimate medical purpose.
Purpose of the Conspiracy

23. Tt was the purpose of the conspiracy that defendants ANTHONY RATTINI,
JAMES BARCLAY, DEVONNA MILLER-WEST, SAMUEL R. BALLENGEE, MIAMI-
LUKEN and unnamed co-conspirators, unlawfully enriched themselves by: (1) profiting from the
unlawful distribution and dispensation of controlled substances; (2) distributing and dispensing
large amounts of opioids to known pil] mills; and (3) facilitating the diversion of oxycodone and

hydrocodone, Schedule II and HI controlled substances, for illicit use.
Manner and Means of the Conspiracy

24. ‘It was part of the conspiracy that defendants ANTHONY RATTINI, JAMES
BARCLAY, and MIAMI-LUKEN distributed millions of dosage units of oxycodone and
hydrocodone to doctors and pharmacies in the Southern District of Ohio, Kentucky, and West
Virginia.

| 25, It was further part of the conspiracy that defendants ANTHONY RATTINI,

JAMES BARCLAY, and MIAMI-LUKEN failed to maintain effective controls against

 

 
Case 2:19-mj-00083 Document1 Filed 07/18/19 Page 8 of 17 PagelD #: 8

diversion of controlled substances, failed to report suspicious orders to the DEA, and continued to
ship the dangerous addictive drugs to pharmacies in rural Appalachia where the opioid epidemic
was at its peak.

26, | It was further part of the conspiracy that defendants ANTHONY RATTINI and
JAMES BARCLAY, and MIAMI-LUKEN continued to distribute millions of unit doses of
oxycodone and hydrocodone to WESTSIDE, TUG VALLEY, and other unnamed pharmacies
known to the Grand Jury, even after being advised by the DEA of their responsibilities as a
wholesaler to ensure drugs are not being diverted for reasons other than legitimate medical
purposes and to report suspicious orders.

27. It was further part of the conspiracy that defendants ANTHONY RATTINI,
JAMES BARCLAY, and MIAMI-LUKEN filled suspicious orders placed by DEVONNA
MILLER-WEST, SAMUEL R. BALLENGEE, and other unnamed physicians, pharmacists and
pharmacies known to the Grand J ury, and continued to supply them with millions of dosage units
of oxycodone and hydrocodone.

28. ‘It was further part of the conspiracy that defendants ANTHONY RATTINI,
JAMES BARCLAY, and MIAMI-LUKEN failed to maintain effective controls against
diversion, and failed to exercise due care in confirming the legitimacy’of all orders by continuing
to supply millions of dosage units of oxycodone and hydrocodone to DEVONNA MILLER-
WEST, SAMUEL R. BALLENGEE, and other unnamed physicians, pharmacists and
pharmacies known to the Grand Jury.

29. It was further part of the conspiracy that defendants ANTHONY RATTINI,
JAMES BARCLAY, DEVONNA MILLER-WEST, SAMUEL R. BALLENGEE, MIAMI-

LUKEN, and unnamed co-conspirators, dispensed and distributed oxycodone and hydrocodone,

 
Case 2:19-mj-00083 Document1 Filed 07/18/19 Page 9 of 17 PagelD #: 9

Schedule I and III controlled substances, knowing the controlled substances were being diverted
or likely to be diverted.

30. It was further part of the conspiracy that, in September 2008, defendants
ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than
10,000 dosage units of oxycodone to an unnamed co-conspirator (hereinafter PHARMACY 1),
known to the Grand Jury, after PHARMACY 1 returned thousands of dosage units of oxycodone
to MIAMI-LUKEN indicating it would no longer fill orders for an unnamed physician
(hereinafter PHYSICIAN), known to the Grand Jury, due to concéms over illegal distribution,

31. It was further part of the conspiracy that, during the next month, October 2008,
defendants ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed
more than 100,000 dosage units of oxycodone to PHARMACY 1, despite knowing the pharmacy
and prescribing PHYSICIAN were under DEA investigation for illegal distribution,

32, It was further part of the conspiracy that, beginning in November 2008, defendants
ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than
750,000 dosage units of oxycodone directly to PHYSICIAN, knowing PHYSICIAN was under
DEA investigation for illegal distribution, and knowing other pharmacies refused to fill
PHYSICIAN ’s prescriptions,

33, Tt was further part of the conspiracy that, despite these red flags, distribution to
PHARMACY 1 and PHYSICIAN continued, In fact, from 2008 through 2010, defendants
ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than 1.8
million dosage units of oxycodone to PHARMACY 1, despite knowing PHARAMCY 1 and
prescribing PHYSICIAN were under DEA investigation for illegal distribution.

34, — It was further part of the conspiracy that, from 2011 through 2015, defendants

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN ignored obvious signs of

 

 
Case 2:19-mj-00083 Document 1 Filed 07/18/19 Page 10 of 17 PagelD #: 10

abuse and diversion by distributing more than 2.3 million dosage units of oxycodone and 2.6
million dosage units of hydrocodone to DEVONNA MILLER-WEST and WESTSIDE in a town
of approximately 1,394 people.

35. Tt was further part of the conspiracy that defendants ANTHONY RATTINI,
JAMES BARCLAY, and MIAML-LUKEN distributed tens of thousands of dosage units to
DEVONNA MILLER-WEST, SAMUEL R. BALLENGEE and other unnamed co-
conspirators, both known and unknown to the Grand Jury, which violated MIAMI-LUKEN’s own.
internal control policy.

36. It was further part of the conspiracy that defendants ANTHONY RATTINI,
JAMES BARCLAY, and MIAMI-LUKEN regularly exceeded the internal threshold limit that
they had set for DEVONNA MOLLER-WEST at WESTSIDE, which was at 6,000 dosage units
of oxycodone per month. For example, in March 2011, ANTHONY RATTINI, JAMES
BARCLAY, and MIAMI-LUKEN distributed 68.400 dosage units of oxycodone to WESTSIDE,
more than eleven times the limit. In May 2011, MIAMI-LUKEN’s intemal records indicated that
WESTSIDE’s oxycodone purchases should be monitored. That same month, however,
ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed 63,900 dosage
units of oxycodone to WESTSIDE, more than ten times the limit. Similarly, in December 2012,
ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed 50,300 dosage
units of oxycodone to WESTSIDE, approximately eight times the limit. In January 2014,
ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed 54,700 dosage
units of oxycodone to WESTSIDE, more than nine times the limit.

37. It was further part of the conspiracy that, in August 2008, defendants ANTHONY
RATTINI, JAMES BARCLAY, and MIAMI-LUKEN began shipping to SAMUEL R.

BALLENGEE and TUG VALLEY. In September 2008, the first full month asa client, SAMUEL

10

 
Case 2:19-mj-00083 Document1 Filed 07/18/19 Page 11 of 17 PagelD #: 11

R. BALLENGEE and TUG VALLEY purchased 120,700 dosage units of hydrocodone from
MIAMI-LUKEN.

38. It was further part of the conspiracy that, from 2008 through 2014, defendants
ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than 6
million dosage units of hydrocodone to SAMUEL R, BALLENGEE and TUG VALLEY.

39. It was further part of the conspiracy that, in distributing the more than 6 million
dosage units, defendants ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN
regularly exceeded the internal threshold limit that they set for TUG VALLEY, which was 36,000
dosage units of hydrocodone per month. For example, in December 2013, ANTHONY RATTINI,
JAMES BARCLAY, and MIAMI-LUKEN distributed 67,200 dosage units of hydrocodone to
TUG VALLEY, almost double the limit.

40. It was further part of the conspiracy that, from 2012 through 2014, defendants
ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than 2.2
million dosage units of oxycodone and more than 200,000 dosage units of hydrocodone to an
unnamed co-conspirator, known to the Grand Jury (herein after PHARMACY 3).

41, It was further part of the conspiracy that, from December 2012: through March
2014, defendants ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN regularly
exceeded the internal threshold limit that they set for PHARMACY 3, which was 86,000 dosage
units of oxycodone per month. For example, in March 2013, ANTHONY RATTINI, JAMES
BARCLAY, and MIAMI-LUKEN distributed 139,500 dosage units of oxycodone to
PHARMACY 3, more than 53,000 dosage units above the limit.

42, It was further part of the conspiracy that when MIAMI-LUKEN’s internal
Suspicious Order Monitoring System (SOMS) fla

gged many of these orders, the defendants

mo
Case 2:19-mj-00083 Document 1 Filed 07/18/19 Page 12 of 17 PagelD #: 12

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN failed to conduct any due
diligence or report the suspicious orders of PHARMACY 3 to the DEA, as is required by law.

43, It was further part of the conspiracy that, from 2008 through 2011, defendants
ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than 3.7
million dosage units of hydrocodone to an unnamed co-conspirator Pharmacy, known to the Grand
Jury, (herein after PHARMACY 6), located in Kermit, West Virginia, a town of approximately
400 people.

44, It was further part of the conspiracy that, from 2008 through 2014, defendants
ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than 5
million dosage units of oxycodone to an unnamed co-conspirator Pharmacy, known to the Grand
Jury (herein after PHARMACY 7).

45, It was further part of the conspiracy that defendants ANTHONY RATTINI,
JAMES BARCLAY, and MIAMI-LUKEN distributed more than 5 million dosage units of
oxycodone to PHARMACY 7,

46. It was further part of the conspiracy that, from at least June 2012 through July 2014,
defendants ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN regularly
exceeded the internal threshold limit that they had set for PHAMRACY 7, which was 41,000
dosage units of oxycodone per month. For example, in January 2013, ANTHONY RATTINI,
JAMES BARCLAY, and MIAMI-LUKEN distributed 124,400 dosage units of oxycodone to
PHARMACY 7, which more than triple the limit.

47. Tt was further part of the conspiracy that, from 2013 to 2014, defendants
ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than
500,000 dosage units of oxycodone to an unnamed co-conspirator, known to the Grand Jury

(herein after PHARMACY §&).
Case 2:19-mj-00083 Document 1 Filed 07/18/19 Page 13 of 17 PagelD #: 13

48. It was further part of the conspiracy that, from 2012 to 2014, defendants
ANTHONY RATTINI, JAMES BARCLAY. and MIAMI-LUKEN distributed more than
150,000 dosage units of oxycodone and more than 600,000 dosage units of hydrocodone to an
unnamed co-conspirator, known to the Grand Jury (herein after PHARMACY 9).

49, Jt was further part of the conspiracy that MIAMI-LUKEN treated its subsidiary -
pharmacies differently than co-conspirator pharmacies by tracking their sales and annual
prescriptions, On average, MIAMI-LUKEN?’s subsidiary pharmacies filled around 40,000
prescriptions annually, including controlled and non-controlled substances.

50. It was further part of the conspiracy that defendants ANTHONY RATTINI,
JAMES BARCLAY and MIAMI-LUKEN obtained utilization reports on co-conspirator
pharmacies, which indicated the payment methods accepted by co-conspirator pharmacies, Both
RATTINI and BARCLAY knew pharmacies that accepted cash only payment was a red flag of
diversion.

S51. [t was further part of the conspiracy that defendants ANTHONY RATTINIL
JAMES BARCLAY and MIAMI-LUKEN obtained a report of Schedule I] controlled substance
dispensing history from co-conspirator DEVONNA MILLER-WEST, which identified patients
paying cash and those paying with West Virginia Medicaid.

52. Tt was further part of the conspiracy that DEVONNA MILLER-WEST and.
SAMUEL R. BALLENGEE purchased excessive amounts of controlled substances from
MIAMI-LUKEN through their respective pharmacies. As pharmacists, DEVONNA MILLER-
WEST and SAMUEL R. BALLENGEE failed to ensure that controlled substances were
distributed properly, for a legitimate medical purpose, ignoring obvious signs of abuse and
diversion. DEVONNA MILLER-WEST and SAMUEL R. BALLENGEE distributed

controlled substances, namely oxycodone and hydrocodone, Schedule IT and UI controlled

 

 
Case 2:19-mj-00083 Document1 Filed 07/18/19 Page 14 of 17 PagelD #: 14

substances, to customers outside the scope of professional practice and not for a legitimate medical
purpose.

53. It was further part of the conspiracy that defendants ANTHONY RATTINI,
JAMES BARCLAY, DEVONNA MILLER-WEST, SAMUEL R. BALLENGEE, MIAMI-
LUKEN and unnamed co-conspirators dispensed and distributed oxycodone and hydrocodone,
Schedule IJ and IIT controlled substances, outside the scope of professional practice and not for a

legitimate medical purpose.

All in violation of 21 U.S.C. § 846.
A TRUE BILL.
FOREPERSON

BENJAMIN C. GLASSMAN
UNITED STATES ATTORNEY

 

 

TIMO; THY D. OAKLEY (0039965)
Assistant Pnited Bape At Attorne ey SS
¥ ui i . \
LR ATT Eb ie /
MARIEBA ASFLAHER’ 1 y (0080963
Assistant United States Attorney

     

 

‘es

tly

 

 
 

Case 2:19-mj-00083 Document 1 Filed 07/18/19 Page 15 of 17 PagelD #: 15

AQ 257

PER 18 U.S.C. 3170

 

(USAO REV. 6/99)

al

CR 081

   

 

 

 

 

 

 

OA

DEFENDANT INFORMATION RELATI

ib

 

CI

 

UIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

|X) INDICTMENT

| COMPLAINT || INFORMATION

 

DEFENDANT U.S. vs. SAMUEL R. BALLENDGEE

 

 

Name of District Court, and/or Judge/Magistrate. Location (City)

 

SOUTHERN DISTRICT OF OHIO @ CINCINNATI, OH

 

Name and Office of Person
Furnishing Information on
THIS FORM

Timothy D Oakley/ Maritsa Flaherty

 

Xi US. Att'y L . [Other U.S. Agency

Name of Asst. US. Att'y
(if assigned)

 

Assistant United States Attorney

 

 

PROCEEDING

 

Name of Complainant Agency, or Person (& Title, if any)

Stephanie Melendez/ DEA

 

person is awaiting trial in another Federal or State Court. give name of
court

 

this person/proceeding transferred from another district per (circle
one) FRCrP 20, 21 or 40. Show District

 

 

   

 

  

 

 

 

 

po, this is a reprosecution of charges SHOW
| previously dismissed which were DOCKET NO.
dismissed on motion of:
co] U.S. Att'y Defense
this is prosecution relates to a pending case
involving this same defendant
ee -; prior proceedings or appearance(s) before MAG. JUDGE
__) ULS. Magistrate judge regarding this =p CASE NO.
defendant were recorded under 110-CR-035
~ | Petty
Place of | Minor
offense Soufhem District of Ohio «(|__| Misdemeanor
Lx Felony

 

 

SAMUEL R. BALLENDGEE (4)

 

Address’

 

Male
Female

[Alien

(if applicable)

Birth Date |

 

 

Social Security Number

 

 

 

DEFENDANT

 

IS NOT IN CUSTODY

1) Has not been arrested, pending outcome this proceeding
If not detained give date any prior
summons was served on above charges ma
yo Is a Fugitive
5 ls on Ball or Release from (show District)

 

 

 

IS IN CUSTODY

 

 

4) L (On this charge
5) | On another conviction
6) [Awaiting trial on other charges yo

If answer to (6) is “Yes”, show name of institution

 

° Yes

 

Has detainer if “Yes” give
been filed? X | No date fled
DATE OF |
ARREST UI

 

Or...if Arresting Agency & Warrant were not Federal

'
i

DATE TRANSFERRED
TO U.S. CUSTODY

We

 

 

 

This report amends AO 257 previously submitted

 

OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 

Arrest Warrant Needed

Yes | | No
Yes [] No

Case to be sealed

Defense Attorney (If known): To be appointed/retained

Charge/Citation/Count Number(s): SEE ATTACHED

NO NOTICE NEEDED

 
Case 2:19-mj-00083 Document 1 Filed 07/18/19

GRAND JURY
WEDNESDAY, July 17, 2019

Defendant: Samuel R. Ballendgee
AUSA: Timothy D Oakley/ Maritsa Flaherty
Rep. by: TO BE APPOINTED/RETAINED
COUNT 1 Conspiracy to Distribute a Controlled
Substance
21 U.S.C. § 846
Felonies.

Forfeiture Allegations

Page 16 of 17 PagelD #: 16

0-20 Years;

$4 Million fine;

Min. 3 years Supervised Release;
$100 Spécial Assessment

 

 
Case 2:19-mj-00083 Document 1 Filed 07/18/19 Page 17 of 17 PagelD #: 17

AO 442 (Rev. 11/11) Arrest Warrant

 

 

UNITED STATES DISTRICT COURT

Southern District of Ohio

United States of America

 

 

ve

Case No, 1:19-cr-00081(4)
)
)

SAMUEL R. BALLENGEE

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magisirate judge without unnecessary delay

(name of person to be arrested) SAMUEL R. BALLENGEE >
who is accused of an offense or violation based on the following document filed with the court:

 

@ Indictment Ol Superseding Indictment I Information C) Superseding Information €) Complaint
f Probation Violation Petition &J Supervised Release Violation Petition (Violation Notice ( Order of the Court
This offense is briefly described as follows:

21 U.S.C. Section 846 - Conspiracy to Distribute a Controlled Substance

 

  
 

 

 

 

 

 

Dates O7/17/2019
City and state: __ Cincinnati, Ohio Richard W. Nagel, Clerk, U.S. DX
Printed name and title
Return
This warrant was received on (dae) and the person was arrested on (date)

at (city and state)

 

Date:

 

Arresting officer's signature

 

Prinied name and tite

 

 

 
